Case 14-14565-JDW          Doc 87-1 Filed 03/25/19 Entered 03/25/19 08:15:26                 Desc
                               Proposed Order Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI


In Re: BENJAMIN ERIC WATTS and                                                    CHAPTER 13
       AMY NICOLE WATTS                                                       NO. 14-14565 JDW



       ORDER APPROVING MOTION TO SELL PROPERTY OF THE ESTATE


       THIS CAUSE having come before the Court for consideration of the Motion to Sell
Property of the Estate (Dkt. #) filed by the Debtors, Benjamin Eric Watts and Amy Nicole Watts,
and no objections having been filed with in the time period prescribed in the Notice after service
to all creditors and parties-in-interest, and the Court having considered same is of the opinion
that said Motion should be granted.


       IT IS THEREFORE ORDERED AND ADJUDGED that Debtors are hereby granted
leave to sell 121 CR 369, Water Valley, MS 38965 located in Lafayette County, MS, together
with a 2011 River Birch 28' x 56' mobile home, VIN: RB10AL15797AB to Patrick P. Caine for
the sum of $28,000.00. The real property is further described on Exhibit “A”.


       IT IS FURTHER ORDERED AND ADJUDGED that from the proceeds of the sale, the
claim of Oxford University Bank (“OUB”) shall be paid in full by direct payment to OUB, which
will pay all claims owed to OUB, including the arrears claim which was being paid through the
Chapter 13 Plan. Since this claim will be paid in full by the proceeds outside the Chapter 13
Plan, no additional funds will be paid to OUB by the Chapter 13 Trustee (“Trustee”).
Case 14-14565-JDW           Doc 87-1 Filed 03/25/19 Entered 03/25/19 08:15:26                  Desc
                                Proposed Order Page 2 of 2


        IT IS FURTHER ORDERED AND ADJUDGED that from the proceeds of the sale, the
sum of $12,000 shall be paid to the Trustee from which she is hereby directed to use the proceeds
to pay her normal compensation and pay the remaining claims, which include the claims of
Nissan Motor Acceptance Corporation (“NMAC”) (Clm. #1-1), 21st Mortgage (Clm. #4-1) and
Regions Bank (Clm. #2-1) in full together with any interest due as of the date of the
disbursement, which will pay the Chapter 13 Plan in full.


        IT IS FURTHER ORDERED AND ADJUDGED that OUB and 21st Mortgage are hereby
ordered to release their liens on their collateral upon receipt of the funds required to pay the
claims in full.


        IT IS FURTHER ORDERED AND ADJUDGED that Debtors are hereby allowed to
retain any additional proceeds after payment of Chapter13 Plan in full as exempt property
pursuant to § 85-3-21 of the Mississippi Code of 1972, Annotated, as the net proceeds from the
sale is less than $75,000.00.


        IT IS FURTHER ORDERED AND ADJUDGED that the Debtors shall, within 15 days
of the sale, report to the Court, the Chapter 13 Trustee and Office of the U.S. Trustee, the fact
that the property has sold together with the disbursements made.

                                       **END OF ORDER**


Submitted by:

 /s/ Robert Gambrell
Robert Gambrell, Atty for Debtors, MS Bar #4409
GAMBRELL & ASSOCIATES, PLLC
101 Ricky D. Britt Blvd., Ste. 3
Oxford, MS 38655
Ph: (662)281-8800 / Fax: (662)202-1004
rg@ms-bankruptcy.com
